                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


TERRY KELLY, derivatively on behalf of OCULAR
THERAPEUTIX, INC.

                              Plaintiff,

               v.                                          Case No. 18-cv-277-VAC-SRF

AMARPREET SAWHNEY, ERIC ANKERUD,
JASWINDER CHADHA, JAMES GARVEY,
JEFFREY S. HEIER, RICHARD L. LINDSTROM,
W. JAMES O’SHEA, BRUCE PEACOCK,
CHARLES WARDEN, SV LIFE SCIENCES FUND,
IV, LP, and SV LIFE SCIENCES FUND IV
STRATEGIC PARTNERS, LP,

                              Defendants,

               -and-

OCULAR THERAPEUTIX, INC.,

                              Nominal Defendant.


            JOINT STIPULATION AND [PROPOSED] ORDER VOLUNTARILY
                    DISMISSING ACTION WITHOUT PREJUDICE

       Pursuant to Rules 23.1(c) and 41(a) of the Federal Rules of Civil Procedure, the parties, by

and through their respective counsel, respectfully request that the Court enter an Order granting

Plaintiff’s request to voluntarily dismiss the above-captioned action without prejudice.

       In support thereof, the parties state as follows:

       1.      On June 12, 2018, the Court stayed this action pending final judgment in a related

consolidated action in Massachusetts Superior Court, Suffolk County, captioned In re Ocular

Therapeutix, Inc. Deriv. Litig., Civ. Action No. 17-3425 BLS (Mass. Super. Ct. Suffolk Cnty.)

(the “Consolidated Massachusetts Action”).


                                                -1-
        2.     By Order dated August 3, 2018, the Massachusetts Superior Court granted the

parties’ joint motion to stay the Consolidated Massachusetts Action pending a decision by the

United States District Court for the District of Massachusetts (the “Massachusetts Federal Court”)

on a motion to dismiss a related consolidated securities class action litigation captioned In re

Ocular Therapeutix, Inc. Securities Litig., No. 1:17-cv-12288-GAO (D. Mass.) (the “Securities

Class Action”).

       3.      Pursuant to an Opinion and Order dated April 30, 2019, the Massachusetts Federal

Court dismissed the Securities Class Action.

       4.      On April 9, 2020, the United States Court of Appeals for the First Circuit affirmed

the dismissal of the Securities Class Action.

       5.      The parties have met and conferred and have agreed that this Action should be

dismissed without prejudice, with each party to bear his, her, or its own fees and costs incurred in

connection with this litigation.

       6.      The parties submit that notice to Ocular stockholders of this dismissal is

unnecessary because the stipulated dismissal is without prejudice; no compensation in any form

has passed directly or indirectly from any of the Defendants to Plaintiff or Plaintiff’s counsel; no

promise to give any such compensation has been made; and the dismissal is without prejudice to

the ability of Ocular or other Ocular shareholders to pursue claims.



       NOW THEREFORE, the parties STIPULATE and AGREE and request that the Court enter

an Order approving the voluntarily dismissal of this Action pursuant to Rules 23.1(c) and 41(a) of

the Federal Rules of Civil Procedure, as follows:




                                                -2-
       1.      The above-captioned action is dismissed without prejudice, with the parties to bear

their own costs and fees.


IT IS SO STIPULATED.


                                          /s/ Michael J. Farnan
 October 26, 2020                         Brian E. Farnan (Bar No. 4089)
                                          Michael J. Farnan (Bar No. 5165)
                                          FARNAN LLP
                                          919 N. Market St., 12th Floor
                                          Wilmington, DE 19801
                                          Tel: (302) 777-0300
                                          Fax: (302) 777-0301
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com

                                          Phillip Kim
                                          THE ROSEN LAW FIRM, P.A.
                                          275 Madison Avenue, 40th Floor
                                          New York, NY 10016
                                          Tel: (212) 686-1060
                                          Fax: (212) 202-3827
                                          pkim@rosenlegal.com

                                          Counsel for Plaintiff Terry Kelly



                                          /s/ Kevin M. Coen
                                          Kevin M. Coen (Bar No 4775)
                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899-1347
                                          Tel: (302) 658-9200
                                          Fax: (302) 658-3989
                                          kcoen@mnat.com

                                          Counsel for Defendants




                                              -3-
                                           ****

                                         ORDER



Pursuant to Stipulation, it is SO ORDERED this ___ day of ______________, 2020.


                                  _________________________
                                  Hon. Sherry R. Fallon
                                  United States Magistrate Judge




                                           -4-
